COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00073-CV


IN THE INTEREST OF A CHILD


                                    ----------

          FROM THE 231ST DISTRICT COURT OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Robin Dumas filed her notice of appeal on February 22, 2012.

On February 24, 2012, we notified Appellant of our concern that we lacked

jurisdiction over her appeal because there is no signed, final order in this case

and that her notice of appeal was premature.      See Tex. R. App. P. 26.1(a),

27.1(a). We informed Appellant that unless she or any party desiring to continue

the appeal furnished this court with a signed copy of the order that Appellant

seeks to appeal, we would dismiss the appeal for want of jurisdiction. See Tex.


      1
       See Tex. R. App. P. 47.4.
R. App. P. 42.3(a), 43.2(f). We have received no response to our letter nor a

copy of a signed order from the trial court in this case.

      Texas appellate courts have jurisdiction only over final orders or judgments

unless a statute permits an interlocutory appeal. Cherokee Water Co. v. Ross,

698 S.W.2d 363, 365 (Tex. 1985). There is no signed order or judgment in this

case. Therefore, we dismiss the appeal for want of jurisdiction. See Tex. R.

App. P. 42.3(a), 43.2(f).



                                                     PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: May 3, 2012




                                          2